Case: 19-1602   Document: 67     Page: 1    Filed: 10/08/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 ECOSERVICES, LLC,
                   Plaintiff-Appellee

                            v.

       CERTIFIED AVIATION SERVICES, LLC,
               Defendant-Appellant
              ______________________

                       2019-1602
                 ______________________

     Appeal from the United States District Court for the
 Central District of California in No. 5:16-cv-01824-RSWL-
 SP, Senior Judge Ronald S.W. Lew.
                   ______________________

                 Decided: October 8, 2020
                 ______________________

      JONATHAN WEINBERG, King & Spalding LLP, Washing-
 ton, DC, argued for defendant-appellant. Also represented
 by STEPHEN ERIC BASKIN, DARA KURLANCHEEK, JESSE
 SNYDER.

    WILLIAM M. JAY, Goodwin Procter LLP, Washington,
 DC, argued for plaintiff-appellee. Also represented by
 MYOMI TSE COAD, PATRICK MCCARTHY.
                ______________________
Case: 19-1602     Document: 67     Page: 2    Filed: 10/08/2020




 2           ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES



     Before DYK, SCHALL, and O’MALLEY, Circuit Judges.
     Opinion for the court filed by Circuit Judge SCHALL.
 Opinion concurring-in-part and dissenting-in-part filed by
                   Circuit Judge DYK.
 SCHALL, Circuit Judge.
     This is an appeal from a final judgment of the United
 States District Court for the Central District of California
 in a patent infringement case.            EcoServices, LLC
 (“EcoServices”) sued Certified Aviation Services, LLC
 (“CAS”) in the district court for infringement of two patents
 pertaining to washing airplane engines: U.S. Patent No.
 9,162,262 (“the ’262 patent”) and U.S. Patent No. 5,868,860
 (“the ’860 patent”). Following a trial, the jury returned a
 verdict (1) that CAS infringed claims 1, 9, and 14 of the ’262
 patent; (2) that claims 1, 9, and 14 of the ’262 patent are
 not invalid; and (3) that CAS willfully infringed claims 1
 and 2 of the ’860 patent, which expired on May 31, 2016,
 before trial. The jury awarded EcoServices damages in the
 amount of $1,949,600. In due course, the district court de-
 nied various post-trial motions by CAS pertaining to the
 eligibility for patenting of the asserted claims of the ’262
 patent under 35 U.S.C. § 101 and pertaining to the validity
 and infringement of those claims. The court also denied
 CAS’s post-trial motions arguing that claims 1 and 2 of the
 ’860 patent, the patent’s sole claims, are indefinite 1 and
 were not infringed. Finally, the court denied CAS’s chal-
 lenge to the damages awarded by the jury and its chal-
 lenges to the court’s supplemental damages award of
 $175,000 and the ongoing royalty rate set by the court for
 the ’262 patent. Following the entry of judgment, CAS




     1  Even though the ’860 patent has expired, when ref-
 erencing it, we use the present tense.
Case: 19-1602     Document: 67      Page: 3    Filed: 10/08/2020




 ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES            3



 timely appealed. We have jurisdiction pursuant to 28
 U.S.C. § 1295(a)(1).
     For the reasons stated below, we hold that claims 1, 9,
 and 14 of the ’262 patent are eligible for patenting, that the
 district court did not err in its construction of the term “in-
 formation detector” appearing in those claims, and that
 those claims are not invalid and were infringed. We there-
 fore affirm the judgment of infringement of claims 1, 9, and
 14 of the ’262 patent. For the reasons stated below, we also
 hold that claims 1 and 2 of the expired ’860 patent are not
 indefinite and were infringed. We therefore affirm the
 judgment of infringement of the ’860 patent. 2 We also hold,
 however, that the district court abused its discretion in
 awarding supplemental damages and an ongoing royalty
 based upon a rate of $400 per infringing engine wash. Ac-
 cordingly, we vacate the district court’s supplemental dam-
 ages award and its determination as to an ongoing royalty.
 The case is remanded to the district court for a redetermi-
 nation of the proper supplemental damages and ongoing
 royalty.
                         BACKGROUND
                               I.
      After a jet engine is operated for an extended period of
 time, foreign particles and/or contaminants build up inside
 the engine. ’262 patent col. 1 ll. 52–54. This results in less
 engine power output; to compensate, the engine has to
 work harder and burn more fuel, which increases its inter-
 nal temperature, shortens engine life, costs more, and pro-
 duces more greenhouse gases. The ’262 patent and the ’860
 patent are directed to systems used to wash the inside of a
 jet engine to remove contaminants.



     2  CAS has not challenged the jury’s verdict that
 CAS’s infringement of the ’860 patent was willful.
Case: 19-1602     Document: 67      Page: 4    Filed: 10/08/2020




 4           ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES



      The ’262 patent is titled “Automated Detection and
 Control System and Method for High Pressure Water Wash
 Application and Collection Applied to Aero Compressor
 Washing” and issued on October 20, 2015. The ’262 patent
 describes a system for automatically controlling a washing
 procedure according to the requirements of the particular
 engine being washed. Id. at col. 5 ll. 18–22, col. 6 ll. 35–46.
 According to the ’262 patent, it is disadvantageous for a hu-
 man operator to manually set up the cleaning system and
 control its operation because “the human factor jeopardizes
 the result.” Id. at col. 3 ll. 44–58. This is particularly so,
 the ’262 patent explains, because “many engine washing
 operations are performed during night-time when the op-
 erators may not be fully alert.” Id. at col. 3 ll. 58–60. The
 specification explains that “[i]t would therefore be benefi-
 cial for such a closed loop washing process if the influence
 of the human factor is minimized as much as possible.” Id.
 at col. 3 ll. 65–67. Independent claim 1 of the ’262 patent
 recites:
         1. A system for washing turbine engines com-
     prising:
         a washing unit for providing a washing liquid
     to the turbine engines;
         an information detector configured to gather
     information related to engine type; and
         a control unit configured to accept the infor-
     mation related to engine type from the information
     detector and to determine a washing program to be
     used as a function of the information relating to en-
     gine type from a set of preprogrammed washing
     programs, and further configured to regulate the
     washing unit according to washing parameters as-
     sociated with the washing program used.
 Id. at col. 8 ll. 35–47. Claim 9 depends from claim 1 and
 additionally requires that “the information provided by the
 information detector is used by the control unit to regulate
 a washing time.” Id. at col. 9 ll. 11–13. Independent claim
Case: 19-1602    Document: 67      Page: 5    Filed: 10/08/2020




 ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES          5



 14 is similar to claim 1, but recites that the information
 detector can provide information “identifying at least one
 of washing unit and engine type.” Id. at col. 10 ll. 14–26.
     The ’860 patent, titled “Method of Washing Objects,
 Such as Turbine Compressors,” is directed to a method of
 washing turbine compressors using small quantities of
 finely-divided liquid that are sprayed through the engine.
 Independent claim 1 recites:
         1. A method of washing turbine compressors,
    which operate with large quantities of air and
    therefore become internally soiled by and coated
    with contaminants carried by the air, therewith
    giving rise to greater fuel consumption, higher tem-
    peratures and higher emissions with substantially
    impaired efficiency as a result thereof, wherein
    small quantities of finely-divided liquid are
    sprayed onto and through the turbine compressors,
    characterized by running the turbine compressors
    and spraying the finely-divided liquid quantities
    through at least one nozzle towards and through
    the turbine compressor at an overpressure within
    the range of 50–80 bars and at a liquid particle size
    in the range of 250–120μm, and with a total volu-
    metric flow through the nozzle or nozzles within
    the range of 0.5–60 l/min., and with a liquid parti-
    cle velocity of 100–126 m/sec., whereby the liquid is
    finely-divided to a degree at which the particles of
    liquid will follow the same routes through the tur-
    bine compressor as those previously taken by the
    air-borne contaminants, when spraying said liquid
    onto and through said turbine compressor.
 ’860 patent col. 3 l. 17–col. 4 l. 16. Dependent claim 2 re-
 quires “using a total volumetric liquid flow within the
 range of 2–60 l/min.” Id. at col. 4 ll. 17–18.
Case: 19-1602    Document: 67       Page: 6   Filed: 10/08/2020




 6           ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES



                              II.
     EcoServices sued CAS in the Southern District of Flor-
 ida for infringement of the ’262 and ’860 patents through
 CAS’s use of the Cyclean® Engine Wash system (“Cy-
 clean®”), which was developed by Lufthansa Technik AG.
 The case was later transferred to the Central District of
 California.
      In its claim construction order, the district court re-
 jected CAS’s proposed construction of the ’262 patent claim
 term “information detector” that required that the “infor-
 mation detector” must receive information from an “infor-
 mation unit,” such as an RFID chip. Order re: Claim
 Construction of Disputed Terms, EcoServices, LLC, v. Cer-
 tified Aviation Servs. LLC, 16-1824-RSWL-SPx, Dkt. No.
 80 (May 18, 2017), at 10–12. In doing so, the court stated
 it was “declin[ing] to import a limitation into the claims
 from a preferred embodiment.” Id. at 12. Instead, the
 court accepted EcoServices’ proposed construction, which
 was to use the term’s plain and ordinary meaning. See id.
 The district court also determined that CAS had failed to
 prove by clear and convincing evidence that the ’860 patent
 claim term “small quantities of finely-divided liquid” was
 indefinite. Id. at 10.
     A jury trial began on June 26, 2018. As noted, in its
 July 2, 2018 verdict, the jury concluded that (1) CAS in-
 fringed claims 1, 9, and 14 of the ’262 patent, (2) claims 1,
 9, and 14 of the ’262 patent were not invalid, and (3) CAS
 willfully infringed claims 1 and 2 of the ’860 patent. The
 jury awarded EcoServices damages of $1,949,600 for the
 infringement of both patents, which corresponded to $400
 per engine wash that CAS had performed through the end
 of December of 2017, the parties’ original trial date. After
 the verdict, in an October 26, 2018 Order, the court denied
 motions by CAS to: (1) declare the claims of the ’262 patent
 ineligible under 35 U.S.C. § 101; and (2) declare the claims
 of the ’860 patent indefinite. Order, EcoServices, LLC, v.
Case: 19-1602     Document: 67      Page: 7     Filed: 10/08/2020




 ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES             7



 Certified Aviation Servs. LLC, 16-1824-RSWL-SP, Dkt. No.
 293 (Oct. 26, 2018), at 12–21, 24–29 (“Post-Verdict Order”).
      In its eligibility analysis under § 101, the district court
 analyzed claims 1, 9, and 14 of the ’262 patent using the
 two-step framework set forth in Alice Corp. Pty. v. CLS
 Bank, Int’l, 573 U.S. 208, 217–18 (2014). The court noted
 that, as was the case in McRO, Inc. v. Bandai Namco
 Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016), “the
 [asserted] claims of the ’262 patent seek to automate a task
 previously done by humans.” Post-Verdict Order at 17. Ac-
 cordingly, “the question is whether the automation pro-
 vides an improvement to the relevant technology used in
 airline engine wash systems.” Id. The court held that the
 control unit’s “specific configurations to regulate the wash-
 ing unit” provided such an improvement over human oper-
 ation, similar to how the claims in McRO focused on
 “specific rules.” Id. at 18. Accordingly, the court held the
 asserted claims were not directed to an abstract idea under
 step one of Alice, but instead were patent eligible “because
 they are directed to improving the process of washing tur-
 bine engines.” Id. at 20. The court reasoned that “while it
 is undisputed that there is some level of automation in the
 ’262 Patent, . . . the claimed process does not use a com-
 puter to implement an abstract idea, but rather it uses
 technology to improve the narrow industry of turbine en-
 gine wash systems to ensure quality, performance, and
 safety.” Id. at 14–15.
     The district court’s analysis of whether the ’860 patent
 was invalid due to indefiniteness was directed to the claim
 term “at a liquid particle size in the range of 250–120μm.”
 CAS had argued that the ’860 patent “fails to identify how
 many particles must fall within the claimed range to in-
 fringe.” Id. at 26–27. The district court pointed to testi-
 mony by EcoServices’ expert indicating that at least 35% of
 the droplets used in CAS’s system fell within the claimed
 range. Id. at 28. The court found CAS had failed to put
 forth clear and convincing evidence that one skilled in the
Case: 19-1602    Document: 67      Page: 8    Filed: 10/08/2020




 8           ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES



 art would not know the boundaries of the claims. Accord-
 ingly, it denied CAS’s motion to declare the claims of the
 ’860 patent indefinite. Id. at 29.
     In the Post-Verdict Order, the district court also denied
 EcoServices’ motion for a permanent injunction. Instead,
 the court ordered that the parties negotiate an ongoing roy-
 alty rate for CAS’s continued infringement of the ’262 pa-
 tent that was not less than the $400 per engine wash rate
 awarded by the jury. Id. at 31–45. In addition, the district
 court awarded EcoServices supplemental damages of
 $175,000, or $400 per engine wash, for the 314 engine
 washes CAS performed in the period between the parties’
 original trial date and the jury verdict. Id. at 58–60. Thus,
 exclusive of the ongoing royalty, the total damages award
 to EcoServices was $2,124,600 ($1,949,600 in damages
 awarded by the jury, plus supplemental damages of
 $175,000 awarded by the court).
     On May 7, 2019, the district court denied CAS’s Motion
 for Post-Judgment Relief. See Order, EcoServices, LLC, v.
 Certified Aviation Servs. LLC, 16-1824-RSWL-SP, Dkt. No.
 315 (May 17, 2019) (“Post-Judgment Order”). As relevant
 to this appeal, in the Post-Judgment Order, the district
 court (1) denied CAS’s motion to amend the judgment as to
 the eligibility of the ’262 patent under § 101; (2) denied
 CAS’s motions for renewed judgment as a matter of law or
 a new trial as to infringement and invalidity of the ’262 pa-
 tent; (3) denied CAS’s motion for renewed judgment as a
 matter of law or a new trial as to infringement of the ’860
 patent; (4) denied CAS’s motion to amend the judgment as
 to the indefiniteness of the ’860 patent; and (5) denied
 CAS’s motion to amend the judgment or for a new trial as
 to the ongoing royalty rate.
     CAS had argued that the court’s eligibility analysis in
 its Post-Verdict Order had improperly relied upon un-
 claimed components of the claims as construed by the
 court’s Markman order. Rejecting CAS’s argument, the
Case: 19-1602     Document: 67     Page: 9    Filed: 10/08/2020




 ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES           9



 district court stated that that its prior Post-Verdict Order
 regarding eligibility under § 101 “was primarily based on
 how the ’262 patent’s claims as a whole improve on prior
 art by eliminating human error.” Post-Judgment Order at
 12.
      In rejecting CAS’s motions for renewed judgment as a
 matter of law or a new trial as to infringement of the ’262
 patent, the district court rejected CAS’s argument that the
 record lacked substantial evidence that Cyclean® includes
 the claimed “information detector.” Specifically, the dis-
 trict court pointed to EcoServices’ expert’s testimony that
 a keypad used by Cyclean® satisfies this claim element and
 CAS’s expert’s testimony that Cyclean®’s keypad sends
 signals to the control unit to initiate the program for a
 wash. Id. at 14–15.
     In denying CAS’s motions for renewed judgment of law
 or a new trial for invalidity of the ’262 patent, the district
 court rejected CAS’s arguments that claims 1, 9, and 14 are
 invalid as obvious under 35 U.S.C. § 103(a) in view of the
 combination of two prior art references, Leusden 3 and Han-
 sen. 4 The district court noted that the parties’ experts


     3    Christoph Pels Leusden, et al., Performance Bene-
 fits Using Siemen’s Advanced Compressor Cleaning Sys-
 tem, J. of Eng’g for Gas Turbines & Power (Oct. 2004), J.A.
 2050–56. Leusden describes the operational performance
 of a cleaning system, the “Advanced Compressor Cleaning
 System,” that was pre-installed in a land-based gas turbine
 engine. J.A. 2050.
      4   U.S. Patent App. Publ. No. 2006/0180647 A1 (Aug.
 17, 2006). Hansen describes “specific applications of RFID
 technology,” including a “car wash” application where “[a]n
 RFID reader . . . reads the RFID device before the vehicle
 200 enters the car wash” and “[a] computerized control sys-
 tem 220 receives information from the RFID reader 210,
Case: 19-1602    Document: 67        Page: 10   Filed: 10/08/2020




 10          ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES



 provided conflicting testimony, but that the jury was free
 to find EcoServices’ expert more credible. Id. at 16–18.
     Addressing CAS’s challenge to the court’s minimum on-
 going royalty rate of $400 per wash, the court stated that
 it had provided the parties the opportunity to meet and to
 confer and agree upon an ongoing royalty rate and that it
 would not now reconsider the minimum rate it had previ-
 ously set. Further, the court pointed to evidence in the
 form of EcoServices’ expert’s testimony that he had “con-
 sider[ed] the economic life of both . . . patents” when
 providing his $400 per wash rate. Id. at 35.
                          DISCUSSION
                                I.
     We review denials of post-trial motions for judgment as
 a matter of law and for a new trial under regional circuit
 law. TEK Global, S.R.L. v. Sealant Sys. Int’l, 920 F.3d 777,
 783 (Fed. Cir. 2019) (citation omitted). The Ninth Circuit
 reviews an order denying judgment as a matter of law de
 novo; the district court’s determination must be affirmed if
 substantial evidence supports the jury’s verdict. Id. (cita-
 tion omitted). The Ninth Circuit views the evidence in the
 light most favorable to the nonmoving party, here
 EcoServices, and draws all reasonable inferences in that
 party’s favor. See Josephs v. Pac. Bell, 443 F.3d 1050, 1062
 (9th Cir. 2006) (citing Reeves v. Sanderson Plumbing
 Prods., Inc., 530 U.S. 133, 149 (2000)). “The test applied is
 whether the evidence permits only one reasonable conclu-
 sion, and that conclusion is contrary to the jury’s verdict.”


 and processes that information . . . [and] makes use of in-
 formation obtained from . . . database 240 to set carwash
 variables in the carwash 260.” Id. at ¶¶370–440. Hansen
 also describes using RFID tags to label aircraft components
 to facilitate aircraft repair and reconstruction after a crash.
 Id. at ¶¶145–49.
Case: 19-1602    Document: 67      Page: 11    Filed: 10/08/2020




 ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES          11



 Id. (citing Pavao v. Pagay, 207 F.3d 915, 918 (9th Cir.
 2002)). The district court may not reject the jury’s verdict
 simply because another appears preferable. McEuin v.
 Crown Equipment Corp., 328 F.3d 1028, 1037 (9th Cir.
 2003).
     The Ninth Circuit reviews an order denying a new trial
 for abuse of discretion. Tek Global, 920 F.3d at 783 (cita-
 tion omitted). The denial is “irreversible unless the record
 contains no evidence in support of the verdict or the district
 court committed legal error.” Id. (citation omitted).
      We review questions of law, including patent eligibil-
 ity, claim construction, obviousness, and indefiniteness de-
 terminations, de novo; we review subsidiary factual
 findings for clear error if performed by the court and for
 substantial evidence if performed by a jury. See KSR Int’l
 Co. v. Teleflex Inc., 550 U.S. 398, 427 (2007); Berkheimer v.
 HP Inc., 881 F.3d 1360, 1363, 1365, 1368 (Fed. Cir. 2018);
 Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1337
 (Fed. Cir. 2015) (citing Teva Pharm. USA, Inc. v. Sandoz,
 Inc., 574 U.S. 318, 326–27 (2015)); Pfizer, Inc. v. Ranbaxy
 Labs., Ltd., 457 F.3d 1284, 1288 (Fed. Cir. 2006) (citation
 omitted). We review the district court’s methodology for
 calculating damages, including supplemental damages,
 and an ongoing royalty, for an abuse of discretion. XY, LLC
 v. Trans Ova Genetics, 890 F.3d 1282, 1297 (Fed. Cir. 2018)
 (citing ActiveVideo Networks, Inc. v. Verizon Commc’ns,
 Inc., 694 F.3d 1312, 1332 (Fed. Cir. 2012)); Hologic, Inc. v.
 Minerva Surgical, Inc., 957 F.3d 1256, 1272 (Fed. Cir.
 2020). “A district court abuses its discretion by making a
 clear error of judgment in weighing relevant factors or in
 basing its decision on an error of law or on clearly errone-
 ous factual findings.” Mentor Graphics Corp. v. Quickturn
 Design Sys., Inc., 150 F.3d 1374, 1377 (Fed. Cir. 1998) (cit-
 ing A.C. Aukerman Co. v. R.L. Chaides Const. Co., 960 F.2d
 1020, 1039 (Fed. Cir. 1992), abrogated on other grounds by
 SCA Hygiene Prod. Aktiebolag v. First Quality Baby Prod.,
 LLC, 137 S. Ct. 954 (2017)).
Case: 19-1602    Document: 67        Page: 12   Filed: 10/08/2020




 12          ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES



      CAS challenges the district court’s rulings with respect
 to claims 1, 9, and 14 of the ’262 patent on eligibility, claim
 construction, obviousness, and infringement. CAS also
 challenges the district court’s rulings with respect to the
 definiteness and infringement of claims 1 and 2 of the ’860
 patent. Last, CAS challenges the district court’s award of
 supplemental damages and a reasonable royalty. We ad-
 dress each issue in turn.
                               II.
                               A.
     The Supreme Court has deemed certain categories of
 subject matter, including abstract ideas, ineligible for pa-
 tent protection under 35 U.S.C. § 101. Alice, 573 U.S. at
 216–18; Mayo Collaborative Servs. v. Prometheus Labs.,
 Inc., 566 U.S. 66, 70 (2012). “The ‘abstract ideas’ category
 embodies the longstanding rule that an idea of itself is not
 patentable.” Alice, 573 U.S. at 218 (internal quotation
 marks and citation omitted). To determine whether
 claimed subject matter is patent-eligible, we apply the two-
 step framework set forth in Alice. First, we “determine
 whether the claims at issue are directed to a patent-ineli-
 gible concept,” such as an abstract idea. Id. Second, if the
 claims are directed to a patent-ineligible concept, we “ex-
 amine the elements of the claim to determine whether it
 contains an ‘inventive concept’ sufficient to ‘transform’ the
 claimed abstract idea into a patent-eligible application.”
 Id. at 221 (quoting Mayo, 566 U.S. at 72).
                               B.
     CAS contends that our step one analysis of what the
 claims of the ’262 patent are “directed to” should be guided
 by our decisions in ChargePoint, Inc. v. SemaConnect, Inc.,
 920 F.3d 759 (Fed. Cir. 2019), cert. denied, 140 S. Ct. 983
 (2020), and Chamberlain Group, Inc. v. Techtronic Indus.
 Co., 935 F.3d 1341 (Fed. Cir. 2019), cert. denied, 2020 WL
 5882260 (Oct. 5, 2020). Specifically, citing Chargepoint,
Case: 19-1602    Document: 67      Page: 13    Filed: 10/08/2020




 ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES         13



 CAS argues that we should look to the specification of the
 ’262 patent to understand “the problem facing the inven-
 tor.” Appellant’s Br. 24 (quoting 920 F.3d at 767). CAS
 contends that here this “problem” was human error in the
 conventional engine washing process. Id. In addition,
 pointing to Chamberlain, CAS urges us to consider how the
 ’262 patent specification describes differences over the
 prior art. Id. (quoting 935 F.3d at 1346–48). The only dif-
 ference over the prior art set forth in the ’262 patent, CAS
 argues, is that the claimed invention uses a generic com-
 puter instead of a human operator. Id. Accordingly, CAS
 contends that claims 1, 9, and 14 of the ’262 patent are “di-
 rected to the abstract idea of using a generic computer to
 automate the conventional washing process traditionally
 performed by human operators” and that the claimed in-
 vention “is simply the idea of using a computer to replace
 human operators in a known process.” Id. at 30–31. This
 is abstract, CAS argues, because under OIP Technologies,
 Inc. v. Amazon.com Inc., 788 F.3d 1359 (Fed. Cir. 2015);
 Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d
 1363 (Fed. Cir. 2015); and Bancorp Services, LLC v. Sun
 Life Assurance Co. of Canada, 687 F.3d 1266 (Fed. Cir.
 2012), reliance on a computer to perform routine tasks
 more quickly or more accurately does not render a patent
 claim eligible for patenting. Appellant’s Br. 23–27.
     CAS next contends that claims 1, 9, and 14 of the ’262
 patent do not recite any inventive concept under step two
 of Alice. Specifically, CAS argues that the claims do not
 recite either an inventive function or an inventive struc-
 ture, since they merely recite the use of a generic washing
 unit, a human machine interface (information detector),
 and a computer (control unit). Appellant’s Br. 31–35.
     Regarding step one of Alice, EcoServices responds that
 the district court properly found the claims of the ’262 pa-
 tent not to be directed to abstract subject matter.
 EcoServices urges that the claims are “directed to systems
 that use certain hardware in a non-conventional manner to
Case: 19-1602    Document: 67      Page: 14    Filed: 10/08/2020




 14          ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES



 reduce errors and create a technologically improved tur-
 bine engine washing system.” Appellee’s Br. 33. This is
 patent eligible, EcoServices contends, just as “systems and
 methods that use inertial sensors in a non-conventional
 manner to reduce errors” in calculating the location and
 orientation of an object were held patent eligible in Thales
 Visionix Inc. v. United States, 850 F.3d 1343, 1347 (Fed.
 Cir. 2017). Appellee’s Br. 28–33.
     EcoServices also contends that the claims embody an
 inventive concept under Alice step two. This is so,
 EcoServices urges, because the components are not generic
 but are instead configured in an “inventive combination.”
 Id. at 35. Moreover, EcoServices argues, CAS did not pre-
 sent evidence at trial to establish that the claim elements
 at issue were well-understood, routine and conventional.
 Id. at 36.
                              C.
     At step one of the Alice framework, “we look to whether
 the claims ‘focus on a specific means or method that im-
 proves the relevant technology or are instead directed to a
 result or effect that itself is the abstract idea and merely
 invoke generic processes and machinery.’” Cardionet, LLC
 v. Infobionic, Inc., 955 F.3d 1358, 1368 (Fed. Cir. 2020)
 (quoting McRO, 837 F.3d at 1314). We also consider the
 patent’s written description, as it is “helpful in illuminat-
 ing what a claim is ‘directed to.’” Id. (quoting Chamberlain,
 935 F.3d at 1346); ChargePoint, 920 F.3d at 766.
     As noted, CAS contends that claims 1, 9, and 14 of the
 ’262 patent are “directed to the abstract idea of using a ge-
 neric computer to automate the conventional washing pro-
 cess traditionally performed by human operators” and that
 the claimed invention “is simply the idea of using a com-
 puter to replace human operators in a known process.” We
 disagree. We conclude that, when considered as a whole,
 and in light of the written description, claims 1, 9, and 14
 of the ’262 patent are directed to an improved system for
Case: 19-1602     Document: 67       Page: 15     Filed: 10/08/2020




 ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES              15



 washing jet engines and not to an abstract idea. In our
 view, the claims are directed to a specific system that im-
 proves jet engine washing; the claims are not directed to “a
 result or effect that itself is the abstract idea” of, e.g., auto-
 mated jet engine washing. In other words, the claims of
 the ’262 patent do not recite the mere desired result of au-
 tomated jet engine washing, but rather, recite a specific so-
 lution for accomplishing that goal. See Koninkljijke Kpn
 N.V. v. Gemalto M2M GMBH, 942 F.3d 1143, 1151 (Fed.
 Cir. 2019) (“Importantly, the claims do not simply recite,
 without more, the mere desired result of catching previ-
 ously undetectable systematic errors, but rather recite a
 specific solution for accomplishing that goal—i.e., by vary-
 ing the way check data is generated by modifying the per-
 mutation applied to different data blocks.”); see also Core
 Wireless Licensing S.A.R.L. v. LG Electronics, Inc., 880
 F.3d 1356, 1362 (Fed. Cir. 2018) (“Although the generic
 idea of summarizing information certainly existed prior to
 the invention, these claims are directed to a particular
 manner of summarizing and presenting information in
 electronic devices.”); Finjan, Inc. v. Blue Coat Sys., Inc., 879
 F.3d 1299, 1305–06 (Fed. Cir. 2018) (“The asserted claims
 are . . . directed to a non-abstract improvement in com-
 puter functionality, rather than the abstract idea of com-
 puter security writ large”); Thales, 850 F.3d at 1348–49
 (“These claims are not merely directed to the abstract idea
 of using mathematical equations for determining the rela-
 tive position of a moving object to a moving reference
 frame, . . . . Rather, the claims are directed to systems and
 methods that use inertial sensors in a non-conventional
 manner to reduce errors in measuring the relative position
 and orientation of a moving object on a moving reference
 frame.”) (internal quotation marks omitted).
     The systems of the claims at issue achieve a level of
 automation that provides an improvement over the prior
 art human-operated washing systems. This improvement,
 as set forth in the specification of the ’262 patent, provides
Case: 19-1602    Document: 67      Page: 16    Filed: 10/08/2020




 16          ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES



 such advantages as “a higher degree of quality of an engine
 washing procedure,” a “minimize[d] risk of wrongly op-
 erat[ed] equipment,” “a higher degree of safety,” and “cost
 efficien[cy] and reliab[ility].” ’262 patent col. 4 ll. 12–14,
 42–46, 47–49. These described advantages are important
 to our determination that the claims provide a technical
 improvement to jet engine washing, much as the ad-
 vantages gained by the elements recited in the claimed de-
 vice in Cardionet were considered to be important to the
 determination that the claims there were drawn to an im-
 proved cardiac monitoring device, not an abstract idea. 955
 F.3d at 1368. In reaching this conclusion in Cardionet, we
 noted that the claimed device “more accurately detects the
 occurrence of atrial fibrillation and atrial flutter” and “al-
 lows for more reliable and immediate treatment of these
 two medical conditions.” Id. at 1368–69.
     Contrary to CAS’s arguments, the fact that the claims
 require an “information unit” that can be a computer and
 that, therefore, the system provides an improvement over
 human-operated engine washing does not necessarily
 mean the claims are directed to an abstract idea. Indeed,
 we addressed whether “claims simply use a computer as a
 tool to automate conventional activity” in the context of Al-
 ice step one in McRO. 837 F.3d at 1314. In McRO, the
 representative claim was directed to “[a] method for auto-
 matically animating lip synchronization” that used “rules”
 to perform animation. We held that the claim was not di-
 rected to an abstract idea. Id. at 1316. In reaching that
 conclusion, we noted that the claim did not use a computer
 as a tool to automate conventional activity and instead em-
 ployed a computer “to perform a distinct process to auto-
 mate a task previously performed by humans.” Id. at 1314.
 Here, as the specification makes clear, human operators
 were washing aircraft engines before the patented inven-
 tion. That the claimed system achieves automation of a
 task previously performed by humans, however, does not
 mean the claimed system is necessarily directed to an
Case: 19-1602    Document: 67      Page: 17    Filed: 10/08/2020




 ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES         17



 abstract idea. The claims of the ’262 patent are directed to
 a specific combination of a type of washing unit, infor-
 mation detector, and control unit, configured in a certain
 way to create technical improvements to systems for wash-
 ing jet engines. In our view, the claims of the ’262 patent
 thus present an even stronger case for eligibility than the
 representative method claim in McRO. 5



     5    We recognize that “the mere recitation of a generic
 computer cannot transform a patent-ineligible abstract
 idea into a patent-eligible invention.” Alice, 573 U.S. at
 223. In cases from our court addressing the eligibility of
 claims directed to various ways to manipulate data using a
 computer, we have similarly stated that an underlying ab-
 stract idea cannot be “saved” from its abstractness through
 either (1) the use of the computer as a tool or (2) another
 component that merely provides a generic environment in
 which to carry out the abstract idea. Customedia Techs. v.
 Dish Network Corp., 951 F.3d 1359, 1364–65 (Fed. Cir.
 2020) (“[I]t is not enough, however, to merely improve a
 fundamental practice or abstract process by invoking a
 computer merely as a tool. . . [T]he claimed invention is at
 most an improvement to the abstract concept of targeted
 advertising wherein a computer is merely used as a tool.”);
 BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286–
 87 (Fed. Cir. 2018) (holding that the claims at issue were
 directed to the abstract idea of considering historical usage
 information while inputting data and that the claims’ reci-
 tation of a specific database structure merely “provides a
 generic environment in which the claimed method is per-
 formed” and “does not save the asserted claims at [Alice]
 step one.”); see also Bozeman Fin. v. Fed. Reserve Bank of
 Atlanta, 955 F.3d 971, 979–80 (Fed. Cir. 2020) (holding the
 claims at issue to be “directed to the abstract idea of col-
 lecting and analyzing information for financial transaction
Case: 19-1602     Document: 67      Page: 18    Filed: 10/08/2020




 18          ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES




 fraud or error detection,” and stating that “the use of well-
 known computer components to collect, analyze, and pre-
 sent data, in this case to verify financial transactions, does
 not render these claims any less abstract.”); Credit Ac-
 ceptance Corp. v. WestLake Servs., 859 F.3d 1044, 1055
 (Fed. Cir. 2017) (rejecting as patent ineligible claims where
 the ‘‘focus . . . [was] on [a] method of financing, and [where]
 the recited generic computer elements [were] invoked
 merely as a tool”) (internal quotation marks and citation
 omitted); Fairwarning IP, LLC v. Iatric Sys., Inc., 839 F.3d
 1089, 1093–94 (Fed. Cir. 2016) (holding that claims “di-
 rected to collecting and analyzing information to detect
 misuse and notifying a user when misuse is detected” were
 “directed to a combination of . . . abstract-idea categories”
 despite the claims’ recitation of a computer); In re TLI
 Commc’ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir.
 2016) (“While [representative] claim 17 requires concrete
 tangible components such as ‘a telephone unit’ and a
 ‘server,’ the specification makes clear that the recited phys-
 ical components merely provide a generic environment in
 which to carry out the abstract idea of classifying and stor-
 ing digital images in an organized manner.”); Content Ex-
 traction & Trans. v. Wells Fargo Bank, 776 F.3d 1343, 1347
 (Fed. Cir. 2014) (holding that although the claims at issue
 recited a scanner in addition to a computer, the claims were
 “drawn to the abstract idea of 1) collecting data, 2) recog-
 nizing certain data within the collected data set, and 3)
 storing that recognized data in a memory”); Intellectual
 Ventures I LLC v. Erie Indem. Co., 711 Fed. Appx. 1012,
 1015 (Fed. Cir. 2017) (concluding that claims directed to a
 “computer-implemented method” “are directed to the iden-
 tification of unwanted files in a particular field (i.e., a com-
 puter network) and otherwise concern data collection
 related to such identification, such that they are directed
 to an abstract idea under our precedent”).
Case: 19-1602    Document: 67      Page: 19    Filed: 10/08/2020




 ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES          19



      The precedential cases from this court upon which CAS
 relies: OIP Technologies, Intellectual Ventures I, and Ban-
 corp, all address the use of a computer in the context of
 analysis under Alice step two, not in the context of analysis
 under Alice step one. Specifically, in OIP Technologies, we
 stated that “relying on a computer to perform routine tasks
 more quickly or more accurately is insufficient to render a
 patent claim eligible.” This, however, was after we had de-
 termined the claims at issue were “directed to” the abstract
 idea of a fundamental economic concept. 788 F.3d at 1363.
 Likewise, in Intellectual Ventures I, we stated “our prece-
 dent is clear that merely adding computer functionality to
 increase the speed or efficiency of the process does not con-
 fer patent eligibility on an otherwise abstract idea.” 792
 F.3d at 1370. That sentence, however, was preceded by a
 sentence stating: “Turning to the second step of Alice, here
 there is no inventive concept that would support patent el-
 igibility.” Id.; see also id. at 1367 (“Nor, in addressing the
 second step of Alice, does claiming the improved speed or
 efficiency inherent with applying the abstract idea on a
 computer provide a sufficient inventive concept.”). Finally,
 in Bancorp, while we stated that “the fact that [the re-
 quired calculations] could be performed more efficiently via
 a computer does not materially alter the patent eligibility


     Unlike the claims in these cases, the claims of the ’262
 patent are not directed to various ways to manipulate data
 using a computer. Rather, they are directed to a specific
 system that improves jet engine washing. Just as the in-
 clusion of a computer cannot “save” an abstract idea, it can-
 not convert a non-abstract idea into an abstract one.
 Diamond v. Diehr, 450 U.S. 173, 187 (1981) (“A claim
 drawn to subject matter otherwise statutory does not be-
 come non-statutory simply because it uses a mathematical
 formula, computer program, or digital computer.”); see also
 Alice, 573 U.S. at 223 (discussing Diehr in the context of
 step two).
Case: 19-1602    Document: 67      Page: 20    Filed: 10/08/2020




 20          ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES



 of the claimed subject matter,” that statement was made
 after we had concluded that the patent was directed to the
 abstract idea of managing a stable value protected life in-
 surance policy. 687 F.3d at 1278 (applying Bilski v. Kap-
 pos, 561 U.S. 593 (2010)).
      As noted, CAS contends we should narrow our focus to
 the “automation” of the claims under Chargepoint and
 Chamberlain. In Chargepoint, we held that the claims at
 issue were directed to the abstract idea of communicating
 over a network. 920 F.3d at 770. We determined that, de-
 spite the recitation of tangible features pertaining to vehi-
 cle charging stations, the “focus” of the claims “was on the
 abstract idea of network communication for device interac-
 tion.” Id. In reaching this conclusion, we found it “no-
 tabl[e]” that “the specification never suggest[ed] that the
 charging station itself is improved from a technical per-
 spective, or that it would operate differently than it other-
 wise could.” Id. at 768. Similarly, in Chamberlain, we
 found claims reciting a “movable barrier operator” to be di-
 rected to wirelessly communicating status information
 about a system because “[t]he only described difference be-
 tween the prior art movable barrier operator systems and
 the claimed . . . system is that the status information about
 the system is communicated wirelessly, in order to over-
 come certain undesirable disadvantages of systems using
 physical signal paths.” 935 F.3d at 1346. Significantly,
 there was no dispute in Chamberlain that wireless commu-
 nication was previously well known and we noted its simi-
 larity to ideas previously found to be abstract. Id. at 1345,
 1346.

     The facts here are different from those of Chargepoint
 and Chamberlain. Here, as discussed above, we do not
 have the situation where there was a pre-existing system
 being used to which only a known feature, similar to fea-
 tures previously determined to be abstract, was added. In-
 stead, here, the system itself is new. See Research Corp.
 Techs. v. Microsoft Corp., 627 F.3d 859, 869 (Fed. Cir. 2010)
Case: 19-1602    Document: 67        Page: 21   Filed: 10/08/2020




 ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES           21



 (“[I]nventions with specific applications or improvements
 to technologies in the marketplace are not likely to be so
 abstract that they override the statutory language and
 framework of the Patent Act.”). Moreover, as we have pre-
 viously stated, automation alone is not necessarily ab-
 stract. McRO, 837 F.3d at 1313. Specifically, as we have
 stated, “processes that automate tasks that humans are ca-
 pable of performing are patent eligible if properly claimed.”
 Id. The system claims at issue provide examples of such
 proper claiming.
      In sum, when we consider the claims at issue “in their
 entirety,” we conclude that “their character as a whole” is
 not directed to an abstract idea. McRO, 837 F.3d at 1312
 (citing Internet Patents Corp. v. Active Network, Inc., 790
 F.3d 1343, 1346 (Fed. Cir. 2015)). To conclude otherwise
 would be to oversimply the claims, which we have cau-
 tioned against. See McRO, 837 F.3d at 1313. Having so
 concluded, we need not reach Alice step two and the argu-
 ments the parties make with respect thereto. See id. at
 1316.
     We turn next to the issues of claim construction and
 infringement of claims 1, 9, and 14 of the ’262 patent.
                              III.
                               A.
      Claim terms are given their ordinary and customary
 meaning, as would be understood by a person of ordinary
 skill in the art at the time of invention in light of the claim
 language, the specification, and prosecution history. Phil-
 lips v. AWH Corp., 415 F.3d 1303, 1312–17 (Fed. Cir. 2005).
 “A claim term should be given its ordinary meaning in the
 pertinent context, unless the patentee has made clear its
 adoption of a different definition or otherwise disclaimed
 that meaning.” Ancora Techs., Inc. v. Apple, Inc., 744 F.3d
 732, 734 (Fed. Cir. 2014). When a patentee “unequivocally
 and unambiguously disavows a certain meaning to obtain
Case: 19-1602    Document: 67      Page: 22    Filed: 10/08/2020




 22          ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES



 a patent, the doctrine of prosecution history disclaimer nar-
 rows the meaning of the claim consistent with the scope of
 the claim surrendered.”        Biogen Idec, Inc. v. Glax-
 oSmithKline LLC, 713 F.3d 1090, 1095 (Fed. Cir. 2013) (cit-
 ing Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1323,
 1326 (Fed. Cir. 2003)).
                              B.
      On appeal, CAS maintains its argument that the dis-
 trict court’s claim construction was erroneous because it
 did not require the “information detector” to read from an
 “information unit.” CAS argues that the ’262 patent speci-
 fication exclusively discloses an information detector that
 reads an information unit such as an RFID chip or a bar
 code label. Appellant’s Br. 18–20 (citing ’262 patent col. 5
 ll. 32–35, 38–61, col. 6 ll. 35–43). An amendment made
 during prosecution supports its claim construction, CAS
 contends. This is so because an earlier version of claim 1
 recited detecting the engine type using an “information
 node.” The patent examiner rejected the “node” language
 as lacking written description, and pointed out that the ap-
 plication used the term “detector,” which is “a device or in-
 strument designed to detect the presence of something,
 [whereas] a node is a central or connecting point.” J.A.
 160–61. CAS urges that when the applicant amended the
 claim to recite “information detector,” the applicant disa-
 vowed a broader claim scope for components that do not
 “detect the presence of something” (i.e., an information
 unit). Even if not rising to the level of a disavowal, CAS
 argues, the amendment reinforces the proposition that an
 information detector must detect an information unit. Un-
 der a proper construction of the term, CAS asserts, the ac-
 cused devices do not infringe because EcoServices did not
 argue or present evidence that Cyclean® includes an “in-
 formation detector” that requires reading an information
 unit. Instead, the keypad of the Cyclean® devices is a man-
 ual entry device, CAS states.
Case: 19-1602    Document: 67       Page: 23    Filed: 10/08/2020




 ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES           23



     EcoServices responds that the district court properly
 refused to import the term “information unit” into the as-
 serted claims. EcoServices argues that other claims of the
 ’262 patent that are not at issue in this case require an “in-
 formation unit,” thereby confirming that CAS’s construc-
 tion is incorrect under the principle of claim differentiation.
 Appellee’s Br. 20–21. Responding to CAS’s argument di-
 rected to the specification, EcoServices argues that the em-
 bodiment CAS relies on is merely exemplary. Id. at 21–23.
 And as to prosecution history, EcoServices responds by not-
 ing that the amendment adding “information detector” was
 in the context of a written description rejection, and that
 the examiner did not reference the “information unit” in
 making his rejection. Id. at 23–25.
                               C.
     We agree with EcoServices that the district court’s
 claim construction was proper.
     Beginning with the claims, nothing in the language of
 claim 1, 9, or 14 of the ’262 patent indicates or implies that
 the “information detector” should be required to read an
 “information unit.” Further, unasserted claim 6, which ul-
 timately depends from claim 1, recites that the “infor-
 mation detector comprises an information detector for
 reading information provided by [an] information unit, and
 for providing said information to the control unit.” ’262 pa-
 tent col. 9 ll. 1–4. Thus, to construe “information detector”
 as CAS would have us do would “render the term redun-
 dant and offend[ ] principles of claim differentiation.” Tre-
 bro Mfg. Inc. v. Firefly Equip., LLC, 748 F.3d 1159, 1167
 (Fed. Cir. 2014) (holding that the district court erred in con-
 struing a term in an independent claim to include a re-
 quirement recited in a dependent claim that also recited
 other features).
     Although certain statements in the specification do
 suggest that an “information detector” is used when an “in-
 formation unit” is used, see ’262 patent col. 5 ll. 55–61, col.
Case: 19-1602    Document: 67      Page: 24    Filed: 10/08/2020




 24          ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES



 6 ll. 35–43, the disclosure of a single, exemplary embodi-
 ment does not necessarily limit the claimed invention to
 that embodiment. Continental Circuits LLC v. Intel Corp.,
 915 F.3d 788, 797 (Fed. Cir. 2019) (“[D]isclosing only the
 ProbelecXB 7081 embodiment, without more, does not re-
 sult in a clear disavowal of claim scope.”). Further, the
 specification does not go so far as to suggest that an infor-
 mation detector could not be used without an information
 unit. See ’262 patent col 5 ll. 24–61. We thus do not have
 the situation where the “preferred embodiment is de-
 scribed as the invention itself,” such that “the claims are
 not entitled to a broader scope than that entitlement.”
 SciMed Life Systems, Inc. v. Advanced Cardiovascular Sys-
 tems, Inc. 242 F.3d 1337, 1341 (Fed. Cir. 2001) (concluding
 that the patentee disclaimed a dual lumen configuration
 for balloon dilation catheters where the patent described
 both a dual lumen (side-by-side) and coaxial lumen config-
 uration, but the specification disparaged the dual lumen
 design, described the coaxial lumen design as “the present
 invention,” and explained that the coaxial lumen design
 was the structure “for all embodiments of the present in-
 vention contemplated and disclosed herein”).
     We also disagree with CAS that the amendment the
 applicant made during prosecution of the ’262 patent sup-
 ports CAS’s construction. The examiner defined a “detec-
 tor” to be “a device or instrument designed to detect the
 presence of something.” J.A. 161. He did not go so far,
 however, as to require that the information detector read
 from “an information unit.” The amendments made thus
 cannot be said to constitute an unequivocal and unambig-
 uous disavowal of a device that does not read from “an in-
 formation unit.” See Biogen, 713 F.3d at 1095.
      Accordingly, the district court did not err when it con-
 strued the claim term “information detector.” CAS’s non-
 infringement position depends on its argument that the
 court’s claim construction was incorrect. Accordingly, we
 affirm the court’s denial of CAS’s motions for renewed
Case: 19-1602     Document: 67       Page: 25   Filed: 10/08/2020




 ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES            25



 judgment as a matter of law or a new trial as to infringe-
 ment of claims 1, 9, and 14 of the ’262 patent.
     We next address CAS’s challenge to the validity of
 claims 1, 9, and 14 of the ’262 patent under 35 U.S.C. § 103.
                               IV.
                               A.
      A patent claim is unpatentable when “the differences
 between the subject matter sought to be patented and the
 prior art are such that the subject matter as a whole would
 have been obvious at the time the invention was made to a
 person having ordinary skill in the art to which said subject
 matter pertains.” 35 U.S.C. § 103(a). 6 Obviousness is a
 question of law based on underlying findings of fact. In re
 Gartside, 203 F.3d 1305, 1316 (Fed. Cir. 2000). The under-
 lying factual findings include (1) “the scope and content of
 the prior art,” (2) “differences between the prior art and the
 claims at issue,” (3) “the level of ordinary skill in the perti-
 nent art,” and (4) the presence of secondary considerations
 of nonobviousness such as, e.g., “commercial success, long
 felt but unsolved needs, [and] failure of others.” Graham
 v. John Deere Co. of Kan. City, 383 U.S. 1, 17 (1966).
                               B.
     CAS contends that the district court erred when it sub-
 mitted to the jury, without proper instruction, the issue of
 obviousness. Specifically, CAS takes issue with the court’s


     6    Congress amended § 103 when it passed the Leahy-
 Smith America Invents Act (“AIA”). Pub. L. No. 112-29,
 § 3(c), 125 Stat. 284, 287 (2011). However, because the ap-
 plication that resulted in the ’262 patent was filed before
 March 16, 2013, the pre-AIA version of § 103(a) applies.
 See id. § 3(n)(1), 125 Stat. at 293; Redline Detection, LLC.
 v. Star Envirotech, Inc., 811 F.3d 435, 449 n.7 (Fed. Cir.
 2015).
Case: 19-1602    Document: 67       Page: 26    Filed: 10/08/2020




 26          ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES



 inference in the Post-Judgment Order that the jury had
 found no motivation to combine Leusden’s engine washing
 system and Hansen’s RFID technology (“information detec-
 tor”), given that the jury was not provided an instruction
 regarding motivation to combine. Further, CAS argues
 that a finding of no motivation to combine would not be
 supported by substantial evidence or would be at least
 against the great weight of the evidence, since CAS pro-
 vided evidence of the “reason” to combine the references via
 its expert’s testimony on increased automation.
     EcoServices responds that the jury instructions listed
 the Graham factors and contends that this encompasses
 motivation to combine.
                               C.
     Patent claims are presumed valid. 35 U.S.C. § 282. “At
 trial, the party challenging validity must prove that the
 claims are invalid by clear and convincing evidence.” Po-
 lara Eng’g Inc. v. Campbell Co., 894 F3d 1339, 1348 (Fed.
 Cir. 2018) (citation omitted).
     Although there was no specific jury instruction di-
 rected to motivation to combine, the jury was directed to
 consider: (1) “the scope and content of the prior art relied
 upon by CAS,” (2) “the difference or differences, if any, be-
 tween each Asserted Claim that CAS contends is obvious
 and the prior art,” (3) “the level of ordinary skill in the art
 at the time the inventions of the asserted patents were
 made,” and (4) “additional considerations, if any, that indi-
 cate that the invention was obvious or not obvious.” J.A.
 655. The first three of these factors track the first three
 factors set forth in Graham. The fourth jury factor the jury
 was to consider, “additional considerations, if any, that in-
 dicate that the invention was obvious or not obvious” is no-
 ticeably broader than the secondary considerations of
 nonobviousness set forth in Graham, and encompasses the
 motivation to combine evidence put forth by both parties
 during trial. The jury was entitled to credit EcoServices’
Case: 19-1602    Document: 67       Page: 27    Filed: 10/08/2020




 ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES           27



 expert’s testimony over the limited testimony it heard from
 CAS’s expert. Moreover, CAS does not argue before us, nor
 did it argue before the district court, that the jury instruc-
 tion was legally erroneous. Viewed in the light most favor-
 able to EcoServices, the evidence does not permit only one
 reasonable conclusion that is contrary to the jury’s verdict.
 See Josephs, 443 F.3d at 1062. This is particularly the case
 since, as the patent challenger, CAS needed to establish
 obviousness by clear and convincing evidence. Accordingly,
 it was not error for the district court to deny judgment as a
 matter of law, nor was it an abuse of discretion for the court
 to deny a new trial on invalidity.
     We now turn to the ’860 patent.
                               V.
                               A.
     A patent must “conclude with one or more claims par-
 ticularly pointing out and distinctly claiming the subject
 matter which the applicant regards as the invention.” 35
 U.S.C. § 112(b). 7 “A claim fails to satisfy this statutory re-
 quirement and is thus invalid for indefiniteness if its lan-
 guage, when read in light of the specification and the
 prosecution history, ‘fail[s] to inform, with reasonable cer-
 tainty, those skilled in the art about the scope of the inven-
 tion.’” Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364,
 1369–70 (Fed. Cir. 2014) (quoting Nautilus, Inc. v. Biosig
 Instruments, Inc., 572 U.S. 898, 901 (2014)). To meet this
 standard, claims including a term of degree “must provide


     7   Like § 103, § 112 was amended when Congress
 passed the AIA. Pub. L. No. 112-29, § 4(c), 125 Stat. at
 296–97. However, because the application that resulted in
 the ’860 patent was filed before September 16, 2012, the
 pre-AIA version of § 112 applies. See id. § 4(e), 125 Stat. at
 297; Knowles Elecs. LLC v. Cirrus Logic, Inc., 883 F.3d
 1358, 1365 (Fed. Cir. 2018).
Case: 19-1602     Document: 67      Page: 28     Filed: 10/08/2020




 28          ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES



 objective boundaries for those of skill in the art.” Id. at
 1370–71.
                               B.
      CAS contends that the claims of the ’860 patent are ei-
 ther indefinite or are not infringed. CAS maintains its ar-
 gument that the claim term “at a liquid particle size in the
 range of 250–120μm” is indefinite because a skilled artisan
 would not know with reasonable certainty what it means
 for a washing liquid to be sprayed “at a liquid particle size
 in the range of 250–120μm.” Nothing in the intrinsic rec-
 ord, CAS agues, informs an artisan what percentage of a
 spray’s particles must be within the recited range to
 achieve the claimed objective of being “finely-divided to a
 degree at which the particles of liquid will follow the same
 routes through the turbine compressor as those previously
 taken by the air-borne contaminants” or to achieve the ob-
 jectives set forth in the specification of “overcoming the
 centrifugal effect,” washing “effectively with far less quan-
 tities of liquid,” and reducing strain on the engine. Appel-
 lant’s Br. 48–54 (quoting ’860 patent col. 4 ll. 12–15, col. 1
 ll. 28–50, col. 2 ll. 14–18). If the claims do provide such an
 objective boundary and are therefore definite, CAS con-
 tends, then substantial evidence does not support the in-
 fringement verdict because the trial record does not
 identify that objective boundary. Rather, CAS argues, the
 infringement verdict relies upon the theory that only one
 particle must fall within the claimed range. Id. at 54–56.
      EcoServices responds that claim 1 is definite because it
 “specifies a series of parameters and the result that follow-
 ing those parameters achieves, . . . i.e., ‘the liquid particles
 are given a size and velocity which together overcome the
 centrifugal effect,’ so that ‘all accessible surfaces of the ob-
 ject will be cleaned effectively and efficiently.’” Appellee’s
 Br. 49–50 (quoting ’860 patent col. 4 ll. 4–15 & col. 2 ll. 15–
 18). According to EcoServices, “[t]he evidence that a par-
 ticular spray within the defined parameters achieves the
Case: 19-1602    Document: 67       Page: 29   Filed: 10/08/2020




 ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES           29



 objectives of the invention—i.e., that droplets follow the
 gas path—is the same evidence that enables a skilled arti-
 san to determine whether an accused product infringes.”
 Id. at 50. According to EcoServices, testing performed by
 its expert showed that 10–35% of liquid particles produced
 by the nozzles were within the claimed range. Id. at 52–
 55. EcoServices also asserts that CAS’s own documenta-
 tion shows the functional limitations of the claim were met.
 Id. at 48, 53. This constitutes substantial evidence to sus-
 tain the jury’s infringement verdict, EcoServices urges.
 EcoServices disputes that it argued that having one parti-
 cle in the range would infringe. Rather, so long as “small
 quantities” are sprayed through the compressor within the
 claimed parameters and “thereby” follow the gas path
 through the compressor, it doesn’t matter if other quanti-
 ties also follow that path. Id. at 50.
                               C.
     We agree with EcoServices that the claim term at issue
 relating to particle size is not indefinite. As EcoServices
 argues, claim 1 of the ’860 patent requires more than just
 “at a liquid particle size in the range of 250–120µm.” In-
 stead, the claim recites:
     A method of washing turbine compressors . . .
     wherein small quantities of finely-divided liquid
     are sprayed onto and through the turbine compres-
     sors, characterized by running the turbine com-
     pressors and spraying the finely-divided liquid
     quantities through at least one nozzle towards and
     through the turbine compressor . . . at a liquid par-
     ticle size in the range of 250–120µm . . . whereby
     the liquid is finely-divided to a degree at which the
     particles of liquid will follow the same routes
     through the turbine compressor as those previously
     taken by the air-borne contaminants, when spray-
     ing said liquid onto and through said turbine com-
     pressor.
Case: 19-1602    Document: 67      Page: 30    Filed: 10/08/2020




 30          ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES



 ’860 patent col. 3 l. 17–col. 4 l. 16. As such, although the
 claim does not state a percentage of the liquid that must be
 in the claimed particle size, the claim makes clear that
 “small quantities” of liquid must follow the gas path.
 Whether a single particle would meet this claim limitation
 is not at issue: CAS presented undisputed evidence show-
 ing that 10–35% of its spray did meet the claim limitation.
     EcoServices’ testing evidence, combined with CAS’s
 documentation indicating that, e.g., Cyclean® utilizes “an
 evenly distributed water mist [that] follows the gas path,”
 see J.A. 1268–69; J.A. 2575, is substantial evidence that
 supports the jury’s verdict. That the remaining spray was
 not in the claimed particle size range does not mean the
 claim element was not met; nothing in the claim requires
 the “small quantities of finely-divided liquid” sprayed into
 the turbine compressor be the only liquid particles used. In
 other words, the fact that the accused Cyclean® Engine
 Wash system uses particles of different sizes in addition to
 those within the claimed range does not mean the claim
 was not infringed by the 10–35% of the spray that does sat-
 isfy the claim element. See Broadcom Corp. v. Emulex
 Corp., 732 F.3d 1325, 1333 (Fed. Cir. 2013) (“It is well set-
 tled that an accused device that sometimes, but not always,
 embodies a claim[ ] nonetheless infringes.”) (internal quo-
 tation marks and citation omitted).
     The claim term “at a liquid particle size in the range of
 250–120µm” is not indefinite and substantial evidence sup-
 ports the jury’s verdict. Accordingly, we affirm the district
 court’s denial of judgment as a matter of law or a new trial
 as to infringement of the ’860 patent. We turn now to the
 issue of supplemental damages and an ongoing royalty.
                             VI.
                              A.
     Supplemental damages compensate the patentee for
 periods of infringement not considered by the jury. Dow
Case: 19-1602    Document: 67       Page: 31   Filed: 10/08/2020




 ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES          31



 Chem. Co. v. Nova Chemicals Corp., (Canada), 803 F.3d
 620, 626 (Fed. Cir. 2015) (citation omitted). In the absence
 of a permanent injunction, a patentee may be entitled to
 receive ongoing royalties. Paice LLC v. Toyota Motor Corp.,
 504 F.3d 1293, 1314 (Fed. Cir. 2007).
                               B.
     CAS’s final argument on appeal is that the district
 court abused its discretion when it awarded EcoServices
 supplemental damages in the amount of $175,000 and an
 ongoing royalty at a rate of $400 per wash. Appellant’s Br.
 56–61. CAS contends that the $400 per wash rate for sup-
 plemental damages and for the ongoing royalty was based
 almost exclusively on the value of the ’860 patent, and be-
 cause it has expired, it cannot be a basis for a royalty under
 Kimble v. Marvel Entertainment, LLC, 576 U.S. 446 (2015).
 According to CAS, EcoServices’ expert calculated the rea-
 sonable royalty based on a hypothetical negotiation in
 2010, when the ’262 patent had not yet issued. Id. at 57.
      In response, EcoServices contends that CAS misreads
 Kimble. Appellee’s Br. 55–56. EcoServices points out that,
 in Kimble, the Supreme Court stated that “royalties may
 run until the latest-running patent covered in the parties’
 agreement expired.” Id. (quoting 576 U.S. at 454) (empha-
 sis added). EcoServices then posits that since the ’262 pa-
 tent has not expired, the royalty rate set by the district
 court is proper. EcoServices also contends that (a) despite
 the time frame of its expert’s hypothetical negotiation, the
 hypothetical negotiation was based on both patents, and
 (b) the jury was aware of the expiration of the ’860 patent,
 and yet still awarded the equivalent of $400 per wash in its
 $1,949,600 damages award. Id. at 56–57, 59–60. In addi-
 tion, EcoServices points to its expert’s reliance on two
 agreements: (1) the LHT-CAS Lease Agreement under
 which CAS agreed to pay Luthansa a $550 royalty per Cy-
 clean® wash it performed; and (2) a license agreement that
 granted EcoServices rights to a portfolio that included the
Case: 19-1602     Document: 67      Page: 32    Filed: 10/08/2020




 32          ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES



 ’860 and ’262 patents, and which corresponded to an aver-
 age royalty of $450 per wash that EcoServices was expected
 to pay. Id. at 57–59.
                               C.
      We agree with CAS. EcoServices’ expert’s generalized
 statement that his “royalty considers the economic life of
 both of [the] patents,” J.A. 1415, does not mean that he af-
 forded the ’262 patent any value. Instead, EcoServices’ ex-
 pert specifically stated that he did not perform a royalty
 valuation for the ’262 patent alone because the ’860 patent
 would have been the “driver of the negotiation in 2010.”
 J.A. 1402–03. Indeed, EcoServices’ expert repeatedly
 stated the significance of the ’860 patent. See J.A. 1338–
 39 (emphasizing that in patent portfolios, often “a few pa-
 tents . . . carry the majority of the value[, a]nd in this case
 insofar as these engine washing systems are concerned, the
 ’860 is very, very important”); J.A. 1398 (“[T]he ’860 is ob-
 viously a very important patent . . . .”), J.A. 1405 (“The ’860
 is a really important patent . . . .”). EcoServices’ expert val-
 ued the ’860 patent alone at $500 per wash, but also noted
 that the patent expired approximately 77% of the way
 through the damages period. J.A. 1401. Accordingly, he
 “accounted for the loss in the value of the ’860 patent by
 reducing [his] royalty.” Id. In the view of EcoServices’ ex-
 pert, looking purely at the infringement period before the
 ’860 patent expired and multiplying washes during that pe-
 riod by the estimated value of $500 per wash, “you end up
 with a damages number that’s very similar” to the damages
 calculated by multiplying $400 per wash times the total
 number of washes performed in the infringement period. 8


      8 The jury’s award of $1,949,600 is equivalent to a
 $400 per wash rate for the number of washes that occurred
 in the total infringement period. J.A. 675, 1402, 1408.
 Multiplying $500 per wash times the number of washes
Case: 19-1602    Document: 67      Page: 33    Filed: 10/08/2020




 ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES          33



 This testimony shows that EcoServices’ expert awarded lit-
 tle, if any, value to the ’262 patent.
      In Kimble, the Supreme Court held that the expiration
 of a licensed patent does not mean that negotiated provi-
 sions in a settlement agreement licensing that patent nec-
 essarily cease to be effective. 576 U.S. 453–54, 464.
 Rather, such an arrangement can accomplish payment de-
 ferral and risk-spreading. Id. This does not mean, how-
 ever, that a patent holder therefore has a right to exact
 royalties for sales occurring after a patent’s expiration date
 outside the context of such an agreement. Indeed, the Kim-
 ble Court itself acknowledged the opposite. Id. at 451
 (“[W]hen the patent expires, the patentee’s prerogatives ex-
 pire too, and the right to make or use the article, free from
 all restriction, passes to the public.”). In Kimble, the court
 addressed a settlement agreement the parties inde-
 pendently entered into, not a post-infringement, court-im-
 posed, forward-looking royalty. Id. at 450. We do not see
 how Kimble applies to this case.
     One purpose of an ongoing royalty is to “effectively
 serve[ ] as a replacement for whatever reasonable royalty
 a later jury would have calculated in a suit to compensate
 the patentee for future infringement.” XY, 890 F.3d at
 1297 (citation omitted). Here, the record does not support
 that a later jury would have calculated a royalty of $400
 per wash as a royalty award for infringement of the ’262
 patent alone. The district court abused its discretion by
 awarding supplemental damages and an ongoing royalty
 based upon the jury’s per-wash damages rate that included
 compensation for infringement of the now-expired ’860 pa-
 tent.




 that occurred in the infringement period before the ’860 pa-
 tent expired (3,845 washes) would have resulted in dam-
 ages of $1,922,500. See J.A. 1402.
Case: 19-1602      Document: 67     Page: 34    Filed: 10/08/2020




 34           ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES



     Accordingly, we vacate and remand for further pro-
 ceedings regarding supplemental damages and the ongoing
 royalty rate.
                         CONCLUSION
     For the foregoing reasons, we hold that claims 1, 9, and
 14 of the ’262 patent are eligible for patenting, are not in-
 valid, and were infringed, and that claims 1 and 2 of the
 now-expired ’860 patent are not indefinite and were in-
 fringed. We therefore affirm the judgment of infringement
 of these claims of the ’262 patent and the ’860 patent. We
 also hold, however, that the district court abused its discre-
 tion in awarding supplemental damages and an ongoing
 royalty based upon a rate of $400 per wash. Accordingly,
 we vacate the district court’s supplemental damages award
 and ongoing royalty. The case is remanded to the district
 court for a redetermination of the proper supplemental
 damages and ongoing royalty. 9
      AFFIRMED-IN-PART, VACATED-IN PART, AND
                    REMANDED
                            COSTS
       No costs.




       9 We have considered the parties’ other arguments,
 but have found them to be not relevant to our disposition
 of the appeal.
Case: 19-1602     Document: 67      Page: 35    Filed: 10/08/2020




         NOTE: This disposition is nonprecedential.


    United States Court of Appeals
        for the Federal Circuit
                   ______________________

                   ECOSERVICES, LLC,
                     Plaintiff-Appellee

                               v.

       CERTIFIED AVIATION SERVICES, LLC,
               Defendant-Appellant
              ______________________

                         2019-1602
                   ______________________

     Appeal from the United States District Court for the
 Central District of California in No. 5:16-cv-01824-RSWL-
 SP, Senior Judge Ronald S.W. Lew.
                   ______________________

 DYK, Circuit Judge, concurring in part and dissenting in
 part.
      I join Parts II-A, II-B, V, and VI of the majority opinion,
 but respectfully dissent from Part II-C of the majority’s de-
 cision holding that claims 1, 9, and 14 of U.S. Patent No.
 9,162,262 (“the ’262 patent”) are patent eligible under 35
 U.S.C. § 101. Because those claims are not patent eligible,
 I would not reach the questions in Parts III and IV regard-
 ing infringement and invalidity (based on obviousness) of
 claims 1, 9, and 14.
Case: 19-1602    Document: 67       Page: 36   Filed: 10/08/2020




 2           ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES



                                I
      Turbine engines consume large quantities of air that
 cause a coating of foreign particles and contaminants to
 build up in the engine compressor. This build-up, known
 as compressor fouling, negatively affects engine perfor-
 mance. For decades, turbine engines have been washed to
 remove compressor fouling, and this process was largely
 automated. Different engine types required different
 washing parameters. The operator entered variables, such
 as flow rates and wash times, depending on the type of en-
 gine being washed.
      The ’262 patent notes that it would be beneficial for the
 turbine engine washing process “if the influence of the hu-
 man factor is minimized as much as possible.” ’262 patent,
 col. 3 ll. 65–67. To that end, the patent describes a com-
 puter-directed washing system that further automates the
 washing process, thereby reducing human error. Id. col. 4
 ll. 1–10, 42–46. Under the patented automated process,
 the operator uses an information detector (such a keypad
 or a radio-frequency identification reader) to transmit the
 engine type to the computer, and the computer selects the
 preferred washing parameters, which do not have to be en-
 tered manually. Id. col. 6 ll. 34–41, col. 7 ll. 4–11. Inde-
 pendent claim 1, which is representative, recites:
     A system for washing turbine engines comprising:
         a washing unit for providing a washing liq-
         uid to the turbine engines;
         an information detector configured to
         gather information related to engine type;
         and
         a control unit configured to accept the in-
         formation related to engine type from the
         information detector and to determine a
         washing program to be used as a function
         of the information relating to engine type
Case: 19-1602      Document: 67     Page: 37    Filed: 10/08/2020




 ECOSERVICES, LLC    v. CERTIFIED AVIATION SERVICES           3



          from a set of preprogrammed washing pro-
          grams, and further configured to regulate
          the washing unit according to washing pa-
          rameters associated with the washing pro-
          gram used.
 Id. col. 8 ll. 36–47. 1
      What is claimed is the further automation of the wash-
 ing process using generic computers to select the correct
 parameters depending on engine type. The majority disa-
 grees, finding that this claim is patent eligible at step one
 of the Alice analysis because it is not directed to an abstract
 idea. The majority states that the claims are “directed to a
 specific system that improves jet engine washing” and “do
 not recite the mere desired result of automated jet engine
 washing.” Maj. Op. 15. But the claims simply describe the
 generic computer apparatus used to further automate the
 previous manual process that utilized automated washing
 systems, as the patentee’s own evidence demonstrates. See
 ’262 patent, col. 3 ll. 38–43 (describing preexisting “sys-
 tems for cleaning engines” that “are all dependent to some
 extent upon an operator manually making certain adjust-
 ments and/or system settings”); J.A. 1271 (EcoServices’s
 expert testifying that a “washing unit” is a unit that pro-
 vides washing liquid); id. at 1274 (EcoServices’s expert tes-
 tifying that an “information detector” is a keypad pressed



     1     Claims 9 and 14 are also at issue in this appeal.
 Claim 9, which depends from claim 1, recites that the “in-
 formation provided by the information detector is used by
 the control unit to regulate a washing time.” ’262 patent,
 col. 9 ll. 11–13. Independent claim 14 covers a system with
 similar features recited in claim 1. EcoServices, LLP, the
 patent owner of the ’262 patent, does not argue that the
 features in claims 9 and 14 are meaningfully different from
 claim 1 for § 101 purposes.
Case: 19-1602    Document: 67       Page: 38   Filed: 10/08/2020




 4           ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES



 by an operator); id. at 411–12 (EcoServices asserting that
 a “control unit” is a computer).
                              III
      We look to the claims and specification to determine
 the focus of the claims and the claimed improvement. See,
 e.g., ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759,
 766–70 (Fed. Cir. 2019), cert. denied, 140 S. Ct. 983 (2020).
 The claims and the ’262 patent specification make clear
 that the claimed invention is the further automation of
 prior art engine manual washing systems. There is no dis-
 pute that humans entered the established wash parame-
 ters into automated washing systems, whereas the claimed
 system computerizes the parameter selection.
      As the majority recognizes, the specification is “helpful
 in illuminating what a claim is ‘directed to.’” Maj. Op. 14
 (quoting CardioNet, LLC v. InfoBionic, Inc., 955 F.3d 1358,
 1368 (Fed. Cir. 2020)); ChargePoint, 920 F.3d at 767 (“The
 ‘directed to’ inquiry may also involve looking to the specifi-
 cation to understand ‘the problem facing the inventor’ and,
 ultimately, what the patent describes as the invention.”
 (quoting In re TLI Commc’ns LLC Patent Litig., 823 F.3d
 607, 612 (Fed. Cir. 2016)).
     Here, the specification states that prior art washing
 systems had a problem in that they depended on a human
 “operator manually making certain adjustments” based on
 “information regarding the engine type . . . [and] the re-
 quirements for washing that particular engine type.”
 ’262 patent, col. 3 ll. 41–55. Manual adjustments were a
 problem “in particular since many engine washing opera-
 tions [were] performed during night-time when the opera-
 tors may not be fully alert.” Id. col.3 ll. 56–64. Upon
 recognizing the benefits for minimizing “the influence of
 the human factor” and “the risk of wrongly operating the
 equipment” by a human, id. col. 3 ll. 65–67, col. 4 ll. 13–14,
 the specification states that the “present invention pro-
 vides for a higher degree of safety and quality regarding
Case: 19-1602    Document: 67      Page: 39    Filed: 10/08/2020




 ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES            5



 wash results obtained in that the washing system is auto-
 mated,” and “[a]s a result, any human error introduced into
 the system is greatly reduced,” id. col. 4 ll. 42–46 (emphasis
 added). Hence, the claimed invention, as evident from the
 specification, is simply providing an aggregate of instruc-
 tions determined by engine type when previously, an oper-
 ator would individually enter the established parameters
 into the washing system.
     In addition to the specification, EcoServices’s own evi-
 dence confirms this. At trial, the inventor of the ’262 pa-
 tent testified that the claimed invention’s improvement
 was simply to “completely eliminat[e] subjectivity” of hu-
 man operators. J.A. 55–56. And during oral argument,
 EcoServices conceded that the claimed invention “is an au-
 tomation of something that was previously done by people,”
 Oral Arg. at 18:40–46, http://oralarguments.cafc.uscourts.
 gov/default.aspx?fl=19-1602.mp3, and that “manual [hu-
 man] operators” did the washing operations using “appro-
 priate parameters” based on the engine type as recited in
 the claims, id. at 29:30–30:05. As counsel for Ecoservices
 confirmed, before the ’262 patent, a human operator would
 consult a card for the type of engine to be washed, and en-
 ter the established flow parameters for the engine type. 2



     2   The Court: Manual operators did that, too,
     right [i.e., loading “the correct parameters . . . for
     the correct engine type”]?
     Mr. Jay: Manual operators selected the engine
     type. In other words, a manual operator might
     know the information about what the appropriate
     parameters for a particular type of engine are,
     that’s correct, if they had it on a wallet card or
     something, . . . but they have to take the right card
     out, and they have to follow the directions. . . .
Case: 19-1602     Document: 67      Page: 40    Filed: 10/08/2020




 6           ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES



 The patent simply avoids error by computerizing this man-
 ually initiated process.        See also id. at 17:32–40
 (EcoServices admitting the fact that the claimed invention
 “is an automated process” is what makes it different from
 prior art); id. at 18:45–19:30 (EcoServices arguing it “is the
 automation [that] solve[d] [the particular problem]” and
 that its expert testified that the “problem[] relate[d] to hu-
 man error in th[e washing] field,” i.e., “the fact that aircraft
 engines [we]re being washed by individuals, often late at
 night, often in the dark, and that automation . . . dealt with
 that problem by avoiding human error”).
                               IV
      In my view, our case law compels the conclusion that
 claims 1, 9, and 14 of the ’262 patent are patent ineligible.
 Our cases have held that the mere automation of manual
 processes using generic computer components is directed to
 an abstract idea in Alice step one. Contrary to the major-
 ity, such cases are not limited to addressing Alice step two
 and explicitly hold that claims that simply add generic
 computer components to a preexisting manual process are
 directed toward an abstract concept at Alice step one. See,
 e.g., BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281,
 1286 (Fed. Cir. 2018) (claims were directed to an abstract
 idea because they amounted to a “[computerized] funda-
 mental, long-prevalent practice or a well-established
 method of organizing activity”); FairWarning IP, LLC v.
 Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016)
 (claims “implement[ing] an old practice in a new [com-
 puter] environment” were “directed to an abstract idea”);
 In re TLI Commc’ns, 823 F.3d at 612 (explaining that
 claims “simply adding conventional computer components



     Humans are not going to do so with the same de-
     gree of precision.
 Oral Arg. at 29:05–30:10.
Case: 19-1602     Document: 67      Page: 41     Filed: 10/08/2020




 ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES             7



 to well-known business practices” and “generalized steps to
 be performed on a computer using conventional computer
 activity” are directed to an abstract idea (quoting Enfish,
 LLC v. Microsoft Corp., 822 F.3d 1327, 1338 (Fed. Cir.
 2016) (internal quotation marks omitted)). 3
                                V
      The majority’s finding that the claims here are not di-
 rected to an abstract idea appears to rest primarily on the
 advantages of further automation, the majority admitting
 that the “described advantages are important to [its] deter-
 mination.” Maj. Op. 16. The existence of the advantages
 resulting from further automation (i.e., “a higher degree of
 quality of an engine washing procedure,” a “minimize[d]
 risk of wrongly operat[ed] equipment,” “a higher degree of
 safety,” and “cost efficien[cy] and reliab[ility],” ’262 patent,
 col. 4 ll. 12–14, 42–49) do not make the claims patent eligi-
 ble. Such improvements are exactly the types of improve-
 ment resulting from computerization of well-known
 activities that courts have repeatedly held to be insufficient
 to render claims non-abstract. See, e.g., Customedia


     3    See also Bozeman Fin. LLC v. Fed. Reserve Bank of
 Atlanta, 955 F.3d 971, 979 (Fed. Cir. 2020) (“[T]he use of
 well-known computer components to . . . verify financial
 transactions [that were a long-standing commercial prac-
 tice] d[id] not render the[] claims any less abstract.”); Con-
 tent Extraction & Transmission LLC v. Wells Fargo Bank,
 Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) (computer-
 implemented claims were directed to an abstract idea of
 “data collection, recognition, and storage” that were well-
 known); Intellectual Ventures I LLC v. Erie Indem. Co., 711
 F. App’x 1012, 1015–16 (Fed. Cir. 2017) (“[C]laims [we]re
 directed to the [abstract idea of] identification of unwanted
 files in a particular field (i.e., a computer network)” where
 they “merely implement an old practice in a new [comput-
 erized] environment”).
Case: 19-1602    Document: 67      Page: 42    Filed: 10/08/2020




 8           ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES



 Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1365
 (Fed. Cir. 2020) (“generic speed and efficiency improve-
 ments inherent in applying the use of a computer to any
 task” were not directed to a patent-eligible improvement to
 computer functionality); BSG Tech, 899 F.3d at 1288 (“ben-
 efits that flow from performing an abstract idea in conjunc-
 tion with a well-known database structure” were not
 patent-eligible); Credit Acceptance Corp. v. Westlake Servs.,
 859 F.3d 1044, 1055 (Fed. Cir. 2017) (“[M]ere automation
 of manual processes using generic computers does not con-
 stitute a patentable improvement in computer technol-
 ogy.”).
     The majority attempts to distinguish these cases as
 “addressing the eligibility of claims directed to various
 ways to manipulate data using a computer.” Maj. Op. 17–
 19 n.5. These cases are not so limited. See Bozeman, 955
 F.3d at 979 (rejecting the argument that if a “process in-
 volves tangible steps, it cannot be an abstract idea, even if
 the claims additionally involve or include otherwise ab-
 stract concepts”).
     But even under the majority’s interpretation, these
 cases control here. EcoServices itself concedes that these
 claims are directed to manipulating data using a computer,
 stating in its response brief,
     [T]he claims-in-suit are directed to implementation
     of the information detector configured to gather in-
     formation related to the type of engine being
     washed in combination with the control unit that is
     configured to utilize that information to regulate
     the claimed washing unit . . . .
 Resp. Br. 28 (internal quotation marks omitted).
    In FairWarning, we held similar claims to be directed
 toward an abstract idea:
     The patented method . . . collects information re-
     garding accesses of a patient’s personal health
Case: 19-1602     Document: 67      Page: 43    Filed: 10/08/2020




 ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES             9



     information, analyzes the information according to
     one of several rules . . . to determine if the activity
     indicates improper access, and provides notifica-
     tion if it determines that improper access has oc-
     curred.
 839 F.3d at 1093.
     To be sure, there are patent claims that are eligible be-
 cause they involve claims that accomplish improvements
 in a manual process. But here, the claimed invention does
 not involve “a specific improvement to computer function-
 ality” that would make the claims directed to a non-ab-
 stract idea. In re TLI Commc’ns, 823 F.3d at 612.
 EcoServices itself makes no serious contention that the
 claims recite improved computer capabilities. The major-
 ity opinion reaches no such conclusion. There is no basis
 to conclude that this case involves an improvement in com-
 puter functionality in contrast to cases such as Koninkljijke
 Kpn N.V. v. Gemalto M2M GMBH, 942 F.3d 1143 (Fed. Cir.
 2019), and Ancora Technologies, Inc. v. HTC America, Inc.,
 908 F.3d 1343 (Fed. Cir. 2018), as amended (Nov. 20,
 2018). 4



     4    The majority cites CardioNet, which involved
 claims for “a device for detecting and reporting the pres-
 ence of atrial fibrillation or atrial flutter in a patient.” 955
 F.3d at 1364. The parties’ focus was almost entirely on
 whether the existing record showed the claimed process
 was a longstanding practice. The panel found that the de-
 fendant did not establish that “doctors long used the
 claimed diagnostic processes” and that “[n]othing in the
 record . . . suggest[ed] that the claims merely computer-
 ize[d] pre-existing techniques.” Id. at 1370. The panel also
 found that the claimed invention “achieve[d] multiple tech-
 nological improvements,” such as “more accurately
Case: 19-1602     Document: 67      Page: 44     Filed: 10/08/2020




 10           ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES



     For example, in McRO, Inc. v. Bandai Namco Games
 Am. Inc., 837 F.3d 1299 (Fed. Cir. 2016), we held that a
 claim for automating part of a preexisting 3-D animation
 method was “directed to a patentable, technological im-
 provement over the existing, manual 3-D animation tech-
 niques” because the claim used “specific, limited
 mathematical rules” whereas the previous manual process
 relied on “subjective determinations.” Id. at 1314, 1316. In
 contrast, the claims here do not “focus on a specific means
 or method that improves the relevant technology.” Id. at
 1314.
     There is no claim here to an improvement to the selec-
 tion of washing parameters or to the parameters them-
 selves, to the elimination of human subjectivity, or to an
 improvement of the washing process other than having a
 computer enter the established washing parameters in-
 stead of a human. See, e.g., ’262 patent, col. 8, ll. 36–47;
 Oral Arg. at 29:38–30:10. EcoServices itself concedes that
 the improvement here is only “automation” of parameter
 selection. Oral Arg. at 18:45–19:30, 29:38–30:10. Here,
 claim 1 is directed to “an ‘abstract idea’ for which comput-
 ers are invoked merely as a tool.” RecogniCorp, LLC v.
 Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (quoting
 Enfish, 822 F.3d at 1335–36).




 detect[ing] the occurrence of atrial fibrillation and atrial
 flutter—as distinct from V-TACH and other arrhythmias”
 by analyzing the “variability in the beat-to-beat timing” for
 “atrial fibrillation and atrial flutter in light of the variabil-
 ity in the beat-to-beat timing caused by ventricular beats
 identified by the ventricular beat detector . . . .” Id. at
 1368–70 (internal quotation marks omitted). Here, the
 claimed invention “is an automation of something that was
 previously done by people.” Oral Arg. at 18:40–18:46.
Case: 19-1602    Document: 67       Page: 45   Filed: 10/08/2020




 ECOSERVICES, LLC   v. CERTIFIED AVIATION SERVICES          11



                               VI
      The district court (and the majority) did not reach Alice
 step two because they determined that claims are not di-
 rected to an abstract idea in step one. At step two, we
 search for an “inventive concept.” Alice Corp. v. CLS Bank
 Int’l, 573 U.S. 208, 217, (2014) (quoting Mayo Collaborative
 Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 72–73,
 (2012)). As noted earlier, EcoServices’s own evidence
 shows that the claimed elements are generic and conven-
 tional. We have repeatedly held that “generic computer el-
 ements . . . do not alone transform an otherwise abstract
 idea into patent eligible subject matter.” FairWarning, 839
 F.3d at 1096.
     EcoServices argues that the combination of the claimed
 “washing unit,” “information detector,” and “control unit”
 is an “inventive combination.” Appellee Br. 35. That “in-
 ventive combination” is simply the abstract idea of further
 automating the washing process. We have held that “[i]f a
 claim’s only ‘inventive concept’ is the application of an ab-
 stract idea using conventional and well-understood tech-
 niques, the claim has not been transformed into a patent-
 eligible application of an abstract idea.” BSG Tech, 899
 F.3d at 1290–91. “It is well-settled that placing an abstract
 idea in the context of a computer does not ‘improve’ the
 computer or convert the idea into a patent-eligible applica-
 tion of that idea.” Interval Licensing LLC v. AOL, Inc., 896
 F.3d 1335, 1346 (citing Alice, 573 U.S. at 223.) That is the
 case here.